Christopher
C            Canterbury y
KELLEY
K         & CANTERB     BURY, LLC
821 N Streett, Suite 205
Anchorage,
A            AK 99501
907-276-818 85
907-279-382 29 (fax)
Attorney
A        forr Plaintiff
fiirm@kelley
           yandcanterb  bury.com


                        UNITED
                        U      STATES
                               S      D
                                      DISTRICT COURT

                                   DIS
                                     STRICT O
                                            OF ALASKA
                                                   KA


SHELLY
S      M.
       M DREMAN
              NN,

                     Plaaintiff,                      C
                                                      Case No. 3:117-cv-001566-TMB

v.
v                                                       A
                                                        AMENDED
                                                              D COMPL
                                                                    LAINT

SAFEWAY
S       , INC. AND
                 D
CARR-GOT
C      TTSTEIN FOODS
                 F     CO. and
NRT
N   COMM
       MERCIAL UTAH
                  U    LLC
                         C d/b/a
COLDWEL
C       L BANKER  R COMMEERCIAL
NRT
N

                     Deefendants.


         COM
           MES NOW the Plaintifff, Shelly M
                                          M. Dremannn, by and tthrough herr attorneys of

reecord, Kelley & Canteerbury LLC
                                C, and for cclaims of rrelief against Defendannts, Safewaay,

In
 nc., Carr-G                     nd NRT Coommercial Utah LLC (d/b/a Coldwell Bank
           Gottstein Foods Co., an                                              ker

Commercial
C        l NRT) alleg
                    ges as follo
                               ows:

         1.    Plaintiff, Shelly M. Dremann, is, and at all times relevant heereto was, an

ad
 dult citizen
            n of Anchoraage, Alaskaa.

         2.    On inforrmation an
                                nd belief, Defendantt Safewayy, Inc. is a Delawaare
     Case 3:17-cv-00156-TMB Document 26 Filed 10/23/18 Page 1 of 4
co
 orporation licensed to do business in the Stat
                                             ate of Alaskka.

        3.    On inforrmation an
                               nd belief, Defendant Carr-Gotttstein Foodds Co. is a

Delaware
D        co
          orporation liicensed to do
                                  d businesss in the Statte of Alaskaa, and is a w
                                                                                 wholly-own
                                                                                          ned

su
 ubsidiary of                         Delaware coorporation that is a subsidiary of
           o SSI-AK Holdings, Inc., a D

Defendant
D         Safeway,
          S        Incc.

        4.    On inform
                      mation and
                               d belief, Deefendant N
                                                    NRT Comm
                                                           mercial Utahh LLC (d/b
                                                                                b/a

Coldwell
C        Baanker Comm        RT) is a Deelaware corpporation who, at timees pertinent to
                    mercial NR

th
 his amended
           d complaintt, was licen
                                 nsed to do bbusiness in tthe State off Alaska.

        5.     Upon in
                     nformation and belieff, at all tiimes relevvant hereto, Defendan
                                                                                    nts

Safeway,
S        Inc. and/or Carr-Gottste
                     C                    Co. owned, leased, or otherwise ccontrolled the
                                ein Foods C                                           t

premises loccated at 5600 DeBarr Road in A
                                         Anchorage, Alaska, knnown as a C
                                                                        Carrs Quality

Center
C      Eastg
           gate Shoppiing Center.

        6.    Upon infformation and
                                a belief, at all times relevant hereto, Deefendant NR
                                                                                    RT

Commercial
C                 C (d/b/a Colldwell Bankker Commeercial NRT)) (hereinaftter referred to
         l Utah LLC

as “Coldwelll Banker”) was a party
                                 y to a Manaagement Agreement w
                                                              with Defenddant Safewaay,

In
 nc., wherein
            n at p.5, § 2.5.1
                        2     Coldw
                                  well Bankerr undertookk responsibility to keep the outdo
                                                                                         oor

premises of the Carrs Quality
                      Q       Cen
                                nter Eastgat
                                          ate Shoppinng Center “iin good ordder and repair

an
 nd in first class
             c                                                        way’s obliggation to as to
                   condittion and to make all reepairs” that were Safew

                         opping center. Exhibiit 1, Managgement Agrreement datted August 1,
teenant leasess at the sho

2013.

        7.     On or ab
                      bout May 19,     Plaintiff Sheelly M. Dreemann, while exercising
                               1 2015, P

Amended
A         Commplaint
Dremann
D Case 3:17-cv-00156-TMB     e al, 3:17-cv-
          v Saffeway, Inc.., et           -00156-TMB
                                      Document   26B Filed 10/23/18 Page 2 of 4
Page 2 of 4
due
d care and
         d caution, stepped
                    s       into
                               o a hole in a deterioratted and othherwise defeective cemeent

cu
 urb conceaaled with fresh
                     fr    red paaint, just ooutside the bakery enntrance of C
                                                                             Carrs Quality

Center
C      Eastg
           gate Shoppiing Center, causing herr to fall sudddenly and sustain phyysical injuries,

particularly a fracture to
                         o her right wrist.
                                     w

       8.     Upon info
                     formation an
                                nd belief, aat all times pertinent tto the alleggations of th
                                                                                            his

Complaint,
C          Defendantss controlled
                                d the operaation, maiintenance aand repairs of the Carrs

Quality
Q       Cen                    g Center preemises, inccluding the sidewalk aand its curb at
          nter Eastgate Shopping

 he bakery entranceway
th                   y, and owed
                               d a duty to ppersons usinng the facillities, includding Plaintiiff,

to
 o use reaso
           onable caree and diligeence to keeep and maiintain that sidewalk aand curb in
                                                                                       n a

co
 ondition that was reassonably safee and free ffrom defectts and condditions that would rend
                                                                                           der

th
 hem dangerrous and un           hers or preseent an unreasonable risk of harm to Plaintifff in
                     nsafe for oth

her
h lawful usse of the prremises.

       9.     Defendan
                     nts were neegligent annd breachedd their dutty of care owed to the
                                                                                    t

Plaintiff
P         by one
             o or moree of the folllowing actss or omissioons:

       a.     failing to adequately
                                  y inspect thee premises aand discoveer an unsafee condition or

unreasonable
u          e risk of haarm regardin
                                  ng the subjeect curb;

       b.     failing to act reasonaably to avoiid creating or maintainning an unssafe condition

or unreasonaable risk of harm regarrding the suubject curb;

       c.     failing to act reasonaably to curee, correct, rrepair or redduce an unssafe condition

or unreasonaable risk off harm regaarding the suubject curbb of which D
                                                                      Defendantss knew or had
                                                                                          h

reeason to know existed;; and

Amended
A         Commplaint
Dremann
D Case 3:17-cv-00156-TMB     e al, 3:17-cv-
          v Saffeway, Inc.., et           -00156-TMB
                                      Document   26B Filed 10/23/18 Page 3 of 4
Page 3 of 4
       d.       failing to provide ussers of the premises w
                                                          with adequaate warningg of an unsaafe

co
 ondition orr unreasonaable risk off harm regaarding the subject currb of whichh Defendan
                                                                                        nts

knew
k    or had
          d reason to know
                      k    existeed, so that P
                                             Plaintiff couuld avoid it.

       10.      Defendan
                       nts’ aforemeentioned neegligence w
                                                        was a proxim
                                                                   mate cause oof the injuriies

su
 ustained by
           y Plaintiff, Shelly
                        S      Drem
                                  mann.

       11.      As a direect result of
                                    o Defendaants’ negliggence, Plaiintiff sustaiined physiccal

in                                           wages, and hhas and willl continue to have pain,
 njury, incurrred medicaal expenses and lost w

su
 uffering, in
            nconveniencce, loss of enjoyment
                                   e         of life, perrmanent imppairment annd permaneent

disfiguremen
d          nt in the rig
                       ght wrist.

         EREFORE, Plaintiff Sh
       WHE                   helly Drem
                                      mann prays ffor judgmennt against D
                                                                        Defendants as

fo
 ollows:

       1.       For such general and
                                   d special daamages perrmitted by A
                                                                    Alaska Stattutes 9.17.010

an
 nd 9.17.040
           0;

       2.       For intereest, costs, an
                                       nd attorneyy fees; and

       3.       For such other relieff as the Couurt deems faair, just, andd equitable.

                DATED this
                      t 23rd daay of Octobber, 2018 at Anchoragee, Alaska.

                                              KEL LLEY & CA  ANTERBU   URY, LLC
                                              Attoorneys for P
                                                             Plaintiff

                                              /s/ C
                                                  Christopherr C. Canterbbury
                                              Chriistopher C. C
                                                              Canterbury
                                              ABAA 9406028




Amended
A         Commplaint
Dremann
D Case 3:17-cv-00156-TMB     e al, 3:17-cv-
          v Saffeway, Inc.., et           -00156-TMB
                                      Document   26B Filed 10/23/18 Page 4 of 4
Page 4 of 4
